ACCEPTED
                                                                         03-14-00708-CV
                                                                                 8299049
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                  12/18/2015 10:44:08 AM
                                                                       JEFFREY D. KYLE
                                                                                  CLERK
                  CAUSE NO. 03-14-00708-CV

        IN THE COURT OF APPEALS FOR THE THIRD
                  JUDICIAL DISTRICT
                    AUSTIN, TEXAS


                      KARLA MERRICK,

                                      Appellant

                               v.

BONNIE HELTER, Individually and as Independent Executor of the

         Last Will and Testament of J.C. Cole, Deceased,

                                      Appellee.


                 CHANGE OF ADDRESS FOR
                  APPELLEE’S COUNSEL


        From the Probate Court #1, Travis County, Texas


                          ALEX R. TANDY
                          Law Office of Alex R. Tandy, P.C.
                          State Bar No. 19635000
                          5409 Davis Boulevard, Suite B
                          North Richland Hills, Texas 76180
                          Telephone: (817) 281-1600
                          Facsimile: (817) 485-7588
                          Email: contact@alextandy.com

                          Attorney for Appellee
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has

been forwarded to the following attorney of record for Appellant Karla Merrick on

the December 18, 2015.

      Paul M. Bohannon, Esquire
      Bohannon Legal PLLC
      7139 Avalon Bend Circle
      Spring, Texas 77379
      Via email: paul@bohannonlegal.com



                                     /s/ ALEX R. TANDY___________________
                                     ALEX R. TANDY